— Judgment, so far as appealed from by the defendant Clifford Country Estates, Inc., affirmed, with costs to plaintiff against said defendant. The said judgments, so far as appealed from by the plaintiff, reversed, with costs to the plaintiff against the defendant Walter Clifford, and judgments directed to be entered in favor of the plaintiff against said defendant, with costs, upon the ground that the record shows that said defendant instigated and was responsible for the false representations which induced the plaintiff to purchase the stock in question. Settle orders on notice, reversing the findings inconsistent with this determination, and making such new findings of facts proved as are necessary to sustain the judgments hereby awarded. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.